PER CURIAM.
We dismiss this appeal of a clerk’s default and of the order denying appellant’s motion to vacate that default. Clerk’s defaults are not independently appealable, and orders denying motions to vacate such defaults are no longer independently ap-pealable. The latter, which are non-final orders, were appealable under Florida Rule of Appellate Procedure 9.130 which provided for appeal of non-final orders determining the issue of liability in favor of a party seeking affirmative relief. See Doctor’s Hosp. of Hollywood, Inc. v. Madison, 411 So.2d 190, 191 (Fla.1982); Americana Assocs., Ltd. v. Coleus, 697 So.2d 573, 573 n. 1 (Fla. 5th DCA 1997). However, that provision of rule 9.130 was deleted, effective January 1, 2001, so orders determining the issue of liability now “are not ap-pealable until the conclusion of the case.” Fla. R.App. P. 9.130 (Committee Notes, 2000 Amendment). Appellant, therefore, may challenge the default and the order denying vacation of that default on plenary appeal of the final judgment entered below.
Appeal dismissed.
POLEN, C.J., GUNTHER and WARNER, JJ., concur.